—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered February 22, 1996, convicting him of robbery in the third degree, criminal possession of stolen property in the fourth degree, unauthorized use of a vehicle in the third degree, and harassment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the evidence was insufficient to *424support his conviction of robbery in the third degree is unpreserved for appellate review, and, in any event, is without merit (see, CPL 470.05 [2]; People v Seeley, 199 AD2d 7; see also, People v Olivo, 52 NY2d 309; People v Alamo, 34 NY2d 453; People v Quinones, 162 AD2d 175; People v Brightly, 148 AD2d 623).
The defendant’s remaining contention also is without merit (see, People v Stewart, 188 AD2d 626; see also, People v Lugo, 227 AD2d 247). Ritter, J. P., Thompson, Altman and McGinity, JJ., concur.